Citation Nr: 1244356	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  05-21 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO)
 in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating greater than 20 percent for the chronic orthopedic manifestations of service-connected thoracolumbar spine disability.

2.  Entitlement to disability rating(s) for or based upon the chronic neurologic manifestations of service-connected thoracolumbar spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1976. 

This appeal to the Board of Veterans' Appeals (Board) arose  from July 2004 and October 2005 rating decisions. 

In the July 2004 rating decision, the RO denied service connection for lumbar radiculopathy, discogenic disease L5-S1, as secondary to service-connected myositis of the lumbar spine.  The Veteran filed a notice of disagreement (NOD) in April 2005, and the RO issued a statement of the case (SOC) in June 2005.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in July 2005. 

In the October 2005 rating decision, the RO continued a 20 percent disability rating for service-connected myositis of the lumbosacral paravertebral muscles.  The Veteran filed an NOD in December 2005, and the RO issued an SOC in February 2006.  The Veteran filed a substantive appeal (via a VA Form 9) in February 2006. 

In June 2006, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  In February 2008, the Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO (Travel Board hearing).  A transcript of that hearing is also of record. 

The Board notes that, in February 2008, the Veteran revoked his power-of-attorney with the Vietnam Veterans of America in favor of Veterans of Foreign Wars of the United States.  In February 2008, the Veteran executed a new VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, designating the Veterans of Foreign Wars of the United States as his representative.  The Board recognizes the change in representation. 

In April 2008, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing additional development, the AMC continued the denial of the claims (as reflected in a January 2010 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration. 

 In July 2011, the Board determined that additional development was necessary in order to ensure compliance with directives from the April 2008 remand, and remanded this matter a second time for such development.  After completing additional development, the AMC continued the denial of the claims (as reflected in a June 2012 SSOC) and returned these matters to the Board for further appellate consideration.  

Subsequent to issuance of the June 2012 SSOC, additional records from the Veteran's private physician were associated with the claims file.  The Veteran via his representative waived RO consideration of this evidence in an October 2012 Informal Hearing Presentation (IHP).  See 38 C.F.R. § 20.1304.

A review of the Virtual VA electronic records storage system reveals that the RO attached additional VA clinic records in January 2012 which are not associated with the paper claims folder.  This evidence was considered by the RO in the June 2012 SSOC.

As explained below, the Board has recharacterized the appeal as encompassing the matters set forth on the title page.

The Board's decision on the claim for higher rating for the chronic orthopedic manifestations of service-connected thoracolumbar spine disability is set forth below.  The matter of entitlement to disability rating(s) for or based upon the chronic neurologic manifestations of service-connected thoracolumbar spine disability is addressed in the remand following the order; this matter is being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that via a written claim and a private physician's report both dated in July 2012, the Veteran raised the issues of service connection for a cervical spine disorder and for a psychiatric disorder (claimed as "nervous problem"), to include as secondary to the service connected myositis.  It does not appear that the claims for service connection for have yet been addressed by the RO.  As such, these matters are not properly before the Board, and are thus referred to the RO for appropriate action.  

FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the matter herein decided has been accomplished.

2.  The Veteran's IVDS of the thoracolumbar spine reflects a progression of the original service-connected disability of myositis of the lumbosacral paravertebral muscles.

3.  Pertinent to the October 2005 claim for increased rating, the Veteran's chronic orthopedic manifestations of service-connected thoracolumbar spine disability have more nearly approximated limitation of flexion of less than 30 degrees when considering functional impairment on use; there is no ankylosis of the thoracolumbar spine.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a 40 percent schedular rating for the chronic orthopedic manifestations of service-connected thoracolumbar spine disability are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2012)

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In a claim for increase, the VCAA requires notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced DC under which the disability is rated). 

The Veteran filed a claim for an increased rating in April 2005.  The Veteran was provided a fully compliant, pre-adjudicatory generic notice on this claim in May 2005.  In this letter, the Veteran was advised of the types of evidence needed to substantiate his claim which included describing his symptoms, their frequency and severity, and other involvement, extension and additional disablement caused by his disability.  Additionally, the Veteran was advised of the respective duties upon himself and VA in obtaining evidence to substantiate the claim.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The RO has obtained the Veteran's STRs, relevant VA clinical records, and those private medical records which the Veteran has both identified and authorized VA to obtain on his behalf.  The Board is unaware of any relevant medical and/or legal documents from the Social Security Administration. 

The Veteran has been afforded multiple VA examinations during the appeal period, and the reports of those examinations have been associated with the claims file.  The most recent VA examination occurred in November 2011, which revealed active thoracolumbar spine motion in all planes of motion.  At this time, the issue decided by the Board is limited to the current nature and severity of the orthopedic manifestations of thoracolumbar spine IVDS.  In particular, the issue is now limited as to whether the Veteran manifests ankylosis of the thoracolumbar spine.  The Board can find no lay or medical evidence of record since the November 2011 examination suggesting ankylosis of the thoracolumbar spine.  Thus, additional VA examination is not warranted.  See VAOPGCPREC 11-95 (Apr. 7, 1995). 

The Veteran's representative argues that the November 2011 VA examination is inadequate for rating purposes as the VA examiner did not fully consider the private opinions of record.  The Board has relied upon these opinions in determining that the Veteran's IVDS is of service-connected origin.  Thus, the perceived deficiency has been resolved in the Veteran's favor.

The Board also notes that, in the July 2011 remand, the Board instructed the RO/AMC to obtain the Veteran's VA medical records since June 2009, assist the Veteran in obtaining private medical records, translate certain items written in Spanish, and obtain VA examination of the Veteran.  The RO has fully complied with these remand directives.  As indicated above, any deficiencies in the VA examination for not fully responding to the Board's remand directives are immaterial as the IVDS issue has been fully resolved in the Veteran's favor.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the  matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


II. Analysis

The Veteran seeks higher disability rating(s) for his service-connected thoracolumbar spine disability.  This appeal has previously been prosecuted as two separate issues: (1) entitlement to a rating greater than 20 percent for service-connected myositis of the lumbosacral paravertebral muscles, and (2) entitlement to service connection for a disc disorder and lumbar radiculopathy, to include as secondary to service-connected myositis of the lumbosacral paravertebral muscles.

After a review of the entire evidentiary record, including a July 2012 private medical opinion, the Board finds that the issues require rephrasing in light of the applicable law which will be explained more fully below.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).   The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Historically, a September 1980 RO rating decision granted service connection for myositis of the lumbosacral paravertebral muscles.  A 10 percent rating was assigned under DC "5299-5294," which represented an unlisted musculoskeletal disability evaluated by analogy to sacro-iliac injury and weakness.  See 38 C.F.R. § 4.71a, DC 5294 (1980).  See generally 38 C.F.R. §§ 4.20, 4.27 (providing that unlisted disabilities requiring rating by analogy will be coded as the first two numbers of the most closely related body part and "99").  
Under the criteria then in effect, VA's Rating Schedule separately evaluated disability involving the cervical, dorsal (thoracic) and lumbar spines.  See 38 C.F.R. § 4.71a, DCs 5290, 5291 and 5292 (1980).  Additionally, there was a separate diagnostic code (DC 5293) for rating intervertebral disc syndrome (IVDS) wherein any neurologic complications provided the basis for a higher rating under this diagnostic code (rather than a separate rating).  38 C.F.R. § 4.71a, DC 5293 (1980).

Effective September 26, 2003, VA revised the portion of the rating schedule which evaluated Diseases and Injuries of the Spine.  68 Fed. Reg. 51454 -01 (August 27, 2003).  These provisions consider the "thoracolumbar spine" as a single spinal segment for rating purposes based upon a determination that the thoracic and lumbar segments ordinarily move as a unit making it clinically difficult to separate the range of movement of one from that of the other.  Id.  The Board has rephrased the Veteran's service-connected disability as a "thoracolumbar" spine disability to reflect the terminology used in the current Rating Schedule.

Under the revised criteria, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

A 20 percent rating contemplates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  See also 38 C.F.R. § 4.71a, Plate V.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).

VA also has criteria for rating IVDS of the thoracolumbar spine.  IVDS (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243.  These new criteria specify that any associated neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be separately rated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

According to the Formula for Rating IVDS Based on Incapacitating Episodes, a 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

VA regulations also instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, pain, alone, does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The words "slight," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The-benefit-of-the-doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Considering pertinent evidence of record in light of all the above, the Board finds that the criteria for a 40 percent, but no higher schedular rating are met.

The Veteran's service treatment records (STRs) reflect his treatment for back pain with paravertebral muscle spasm after a lifting injury.  His original VA Compensation and Pension (C&P) examination in March 1980 included the Veteran's report of recurrent episodes of back spasm treated with muscle relaxants.  X-ray examination of the lumbar spine demonstrated mild bony demineralization, a small spina bifida occulta at the S1 level, and well preserved intervertebral disc spaces.

Thereafter, the Veteran's treatment records reflect recurrent episodes of lumbar paravertebral spasm with straightening of lordotic curve demonstrated by clinical and radiographic examination on multiple occasions.  A June 1989 VA x-ray examination of the lumbar spine noted that mild straightening of the spine probably represented muscular spasm.  A June 2003 private x-ray examination report was interpreted as showing minimal dextroscoliosis with the apex at the L3 level with straightening of normal lordosis deemed consistent with lumbar strain and lumbar muscle spasm.  Similarly, an August 2003 magnetic resonance imaging (MRI) scan was interpreted as showing straightening of physiologic lumbar lordosis compatible with muscle spasm and/or lumbar myositis.

The August 2003 MRI also revealed a dehydrated nucleus pulposus of L5-S1 with a small posterocentral subligamentous disc herniation.  An electromyography (EMG) study of the lower extremities in February 2004 was interpreted as showing bilateral S1 radiculopathy.

A controversy arose in this case as to whether the Veteran's currently manifested thoracolumbar IVDS with bilateral S1 radiculopathy is a separate disease entity from the original service-connected disability of myositis of the lumbosacral paravertebral muscles.  This distinction is important as it concerns whether the Veteran may be evaluated for IVDS under DC 5243 by combining separate ratings for any chronic orthopedic and neurologic manifestations of thoracolumbar spine IVDS or, alternatively, by providing a higher evaluation under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever results in the higher rating.

A VA C&P examiner in May 2004 opined that it was unlikely that the Veteran's lumbar radiculopathy and discogenic disease were secondary to service-connected lumbar myositis.  

A December 2005 private examiner report reflects an assessment that the Veteran manifested an antalgic gait with restricted sacroiliac accessory motion.  The Veteran was noted to have modified his gait to reduce weight bearing on his right limb with evidence of pelvic obliquity and poor balance posture due to hip abductor weakness.  This examiner generally noted that the human body has an extraordinary compensatory ability to walk in the presence of abnormalities such as joint problems, repetitive micro-trauma from long-term abnormal alignment, over-stretching of ligaments and wearing of cartilage.  The examiner indicated that the Veteran has had to recruit the additional muscles of transversospinals, erector spinae and quadratus lumborum to help carry out the stance and swing phases of his walking, which came at the expense of more biomechanical injury and deconditioning of the lower back area.  The examiner concluded that the Veteran's symptoms of decreased motion, bilateral L5-S1 radiculopathy and lower extremity weakness were secondary to his inservice back trauma.

An October 2009 VA examiner concluded that the Veteran's lumbar spine degenerative disc and spine disease was acquired after a 1981 work-related back injury.

A November 2011 VA examiner opined that the Veteran had co-existing service-connected lumbar strain and nonservice-connected disc herniation and radiculopathies which were causing a severe limitation in lumbar spine motion.  The VA examiner found that it was not possible to differentiate the effects of the service-connected versus nonservice-connected conditions.

A July 2012 private medical opinion reflects a history of the Veteran injuring his back in service as a result of lifting a heavy object.  The examiner explained that this injury placed stress on the lumbar column with resultant inflammatory changes that promoted long-term degenerative changes.  It was indicated that, in addition to the direct trauma in service, factors such as mechanical stress, loss of correct alignment and loss of lumbar lordosis placed additional stress on one side of the vertebra which caused the disc bulging and herniation with degenerative problems. 

In this context, the opinion of the November 2011 VA examiner indicates that it is impossible to separate the effects of the lumbar strain and IVDS aspects of thoracolumbar spine disability when evaluating the extent of lumbar spine motion loss.  At a minimum, the Board must attribute all chronic orthopedic manifestations of thoracolumbar spine disability to the original service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998) (holding that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability). 

Regardless, the Board finds that the Veteran's IVDS of the thoracolumbar spine disability represents a progression of the original service-connected disability of myositis of the lumbosacral paravertebral muscles.  In this respect, the Veteran has a history of service-connected back trauma with a long-standing history of recurrent thoracolumbar spine muscle spasm severe enough to result in straightening of lumbar lordotic curve.  The private examiner opinions in December 2005 and July 2012 essentially conclude that the Veteran's history of initial back injury in service has caused a long-term mechanical dysfunction of the thoracolumbar spine which has resulted in accelerated degenerative changes, including the degenerative disc disease.  These opinions, which are based on an accurate factual history and supported by an explanation of the medical principles involved, convince the Board that the Veteran's IVDS of the thoracolumbar spine represents a progression of the original service-connected disability.

In so holding, the Board finds that the May 2004 VA C&P examiner opinion, which opined that it was unlikely that the Veteran's lumbar radiculopathy and discogenic disease were secondary to service-connected lumbar myositis, is of limited probative value as this examiner failed to offer any rationale to support this opinion.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing.")  Similarly, the October 2009 VA examiner opinion is of limited probative value as the examiner did not offer any rationale as to why the Veteran's lumbar spine degenerative disc and spine disease could not be considered a progression of the service-connected myositis of the lumbosacral paravertebral muscles.

The Board is cognizant that the Veteran appears to have sustained work-related injuries to his low back in 1981 and 2005.  There is no medical opinion directly relating the current IVDS solely to these work-related injuries, which appear to be minor in degree. 

Thus, the Board finds that the Veteran's IVDS of the thoracolumbar spine, to include any neurologic deficits, are of service-connected origin.

The Veteran has properly appealed to the Board the issue of entitlement to a rating greater than 20 percent for the chronic orthopedic manifestations of service-connected thoracolumbar spine disability.  The RO has fully considered all evidence in this case for evaluating this aspect of disability.  Thus, there is no prejudice to the Veteran in the Board valuating the chronic orthopedic manifestations of service-connected thoracolumbar spine disability at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (the Board must consider whether a claimant will be prejudiced by addressing a question that has not been addressed by the RO).

However, by the terms of the General Rating Formula for Diseases and Injuries of the Spine, the Board cannot fully adjudicate this claim without considering whether the Veteran is entitled to separate compensable ratings for the neurologic manifestations of service-connected thoracolumbar spine disability, or whether a higher rating is warranted under the Formula for Rating IVDS Based on Incapacitating Episodes.  At this time, it would be potentially prejudicial to the Veteran  for the Board to evaluate this aspect of the claim as the RO has not had the opportunity to address these questions, which are part and parcel of the increased rating claim appealed to the Board (hence, the reason for the rephrasing of the issues listed on the title page).

As the evidence reflects the Veteran's entitlement to a higher rating for the chronic orthopedic manifestations of thoracolumbar spine disability, the Board finds that it is most advantageous to the Veteran to adjudicate this matter at this time and remand the remaining aspect of the appeal to the RO for initial adjudication.

Pertinent to the October 2005 claim for increased rating, the Veteran has reported moderate to severe low back pain with motion loss aggravated by activities such as prolonged walking, sitting and standing as well as repetitive use.  The severity of his thoracolumbar spine disability has interfered with his regular work activities requiring assignment to a light duty status and use of leave time.  In the year 2008, the Veteran utilized 181.50 hours of annual leave and 155.50 hours of sick leave.  He used a cane to assist with ambulation.

The relevant clinical findings have measured limitation of thoracolumbar spine flexion as follows: 50 degrees (VA examination dated February 2004), 50 degrees (VA examination dated June 2005), 60 degrees (private examination report in approximately June 2005), 40 degrees (private examination report dated December 2005), 50 degrees (private treatment record dated March 2007), 40 degrees (VA clinical record dated July 2007), 50 degrees (VA clinical record dated August 2007), 50 degrees (private treatment record dated January 2008), 15 degrees (private treatment record dated May 23, 2008), 40 degrees (private treatment record dated May 30, 2008), 60 degrees (VA examination report dated August 2009), and 35 degrees (VA examination report dated November 2011).

Thus, the findings reflect once instance in May 2008 of forward flexion limited to 15 degrees and multiple findings between 40 to 50 degrees of limitation of forward flexion.

In evaluating this claim, the Board must also consider functional loss due to pain as well as functional loss due to weakness, fatigability, incoordination or pain on movement of the thoracolumbar joint.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202 (1995).  On VA examination in February 2004, the Veteran demonstrated painful motion on all movements of the thoracolumbar spine which increased in severity with repetitive testing.  The examiner elicited a history of acute flare-ups which happened on 30 occasions causing functional impairments such as difficulty with lifting 25 pounds, sleeping for 6 hours, bending, and driving the car for four hours.

A VA examination in June 2005, which found flexion limited to 50 degrees, noted that pain began at 30 degrees of flexion and that the Veteran experienced a functional loss of 40 degrees due to pain.  The Veteran's lumbar spine was limited to 35 degrees of motion on VA examination in November 2011, and repetitive testing could not be conducted due to pain.

The record also reflects findings of straightening of lordosis secondary to muscle spasm, painful motion, pelvic obliquity, left side trunk deviation, tenderness of the bilateral lumbar paraspinal muscles, and muscle spasm of the left hip area.  See, e.g, Private examination reports dated October and 2005; VA clinical records dated October 2006 and March 2008.

In addition, the Veteran's treatment has included medications such as Tramadol, Naproxen, Gapapentin, Flexeril and lidocaine patches.  He has also received therapy involving massage, hot packs, exercise, and use of a transcutaneous electrical stimulation (TENS) unit.  The Veteran has also undergone multiple fluoroscopy-guided nerve blocks and epidural steroid injections (ESIs).

In this case, the Veteran has reported recurrent exacerbations of lumbar spine pain with limitation of motion.  On VA examination in 2004, the Veteran reported as many as 30 flare-ups within a year and has presented a statement of leave usage in 2008 totalling 337 hours.  He reports that much of his leave usage is due to his thoracolumbar spine disability.  His testimony is credible and consistent with the evidentiary record.

The record also includes multiple clinical findings of thoracolumbar spine motion limited to 40 degrees of flexion.  During an exacerbation of back pain in May 2008, the Veteran's thoracolumbar spine motion was limited to 15 degrees.  The most recent VA examination in November 2011 demonstrated thoracolumbar spine motion limited to 35 degrees with an inability of the Veteran to undergo repetitive testing due to pain.  However, it was noted that painful motion began at 20 degrees of flexion.  Thus, during flare-ups of disability, the Veteran's motion loss has been measured as less than 30 degrees of flexion.

Taking all of these factors into account, and by applying the approximating principles of 38 C.F.R. § 4.7, the benefit of the doubt doctrine of 38 C.F.R. § 3.102 and the functional loss of use provisions of 38 C.F.R. §§ 4.40 and 4.45, the Board finds that the Veteran's service-connected thoracolumbar spine disability more nearly approximates forward flexion of 30 degrees or less when considering functional impairment on use.  Thus, a 40 percent rating is warranted for the entire appeal period.

As the maximum rating is assigned for motion loss, the Board finds no legal basis for further consideration of 38 C.F.R. §§ 4.40 and 4.45.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (consideration of 38 C.F.R. §§ 4.40 and 4.45 is unnecessary where an appellant is in receipt of the maximum rating for limitation of motion).

The Board also notes that there is no lay or medical evidence of thoracolumbar ankylosis.  The clinical findings of record, while demonstrating motion loss in multiple planes, have nonetheless demonstrated active range of thoracolumbar spinal motion in all planes of movement.  Thus, this potential means to award a higher schedular rating is not applicable. 

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The Board defers consideration of this issue pending further development and adjudication of the remaining matter on appeal,  as addressed in the remand below.

Finally, the Board notes that the Veteran has been fully employed in substantially gainful employment throughout the appeal period.  Thus, a claim of entitlement to a total disability rating based upon individual unemployability (TDIU) has not been reasonably raised during the appeal period.  See generally Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

A 40 percent rating for the chronic orthopedic manifestations of service-connected thoracolumbar spine disability is granted.


REMAND

As noted above, the RO has not considered whether the Veteran is entitled to separate compensable ratings for the neurologic manifestations of service-connected thoracolumbar spine disability, or whether a higher rating is warranted under the Formula for Rating IVDS Based on Incapacitating Episodes.  For due process reasons, the Board must defer adjudication of the remainder of the claim for RO consideration of these matters, in the first instance.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board further finds that, prior to such adjudication, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records , to specifically include treatment records from the San Juan VA Medical Center (VAMC) dated since January 2012, as well as any identified private treatment records.  The Board also finds further VA examination is warranted to determine the nature, extent and severity of all neurologic manifestations of service-connected thoracolumbar spine disability.  The Veteran is advised that failure to report to the scheduled examination, without good cause, may adversely impact his claim.  See 38 C.F.R. § 3.655(b) 2012). 

The identified actions are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the matter remaining on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  The RO should obtain from the San Juan VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, to include all diagnostic reports dated since January 13, 2012.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  The RO should specifically request that the Veteran provide, or provide current, signed authorization to enable it to obtain all outstanding records from private physicians since 2009 , and a copy of such authorization(s) should be associated with the claims file. 

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses from each contacted entity are associated with the claims file, the RO should arrange for the Veteran to undergo VA spine examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be provided to the physician designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

Following examination and any and all necessary tests necessary, the examiner should identify all chronic neurologic manifestations of the service-connected thoracolumbar spine disability, to include specifying any and all neurologic symptoms (e.g., neuritis, neuralgia, sensory loss, body part dysfunction, etc.) with reference to the nerve(s) affected.  

For each identified manifestation, the examiner should indicate whether such manifestation constitutes a separately ratable disability; and, if so, should provide an assessment of the severity of the manifestation as mild, moderate, moderately severe, or severe.

The examiner should also provide comment as to the frequency of any incapacitating episodes (necessitating bed rest prescribed by a physician) during a 12-month period..

The examiner should set forth all examination and testing results, along the complete rationale for the conclusions reached

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the remaining claim on appeal  

If the Veteran fails, without good cause, to report to the examination scheduled in connection with the claim for an increased rating, in adjudicating this claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, the RO should adjudicate the claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the RO's last adjudication of the claims) and legal authority.  The RO should consider whether the Veteran is entitled to separate compensable ratings for the neurologic manifestations of service-connected thoracolumbar spine disability, or whether a higher rating is warranted under the Formula for Rating IVDS Based on Incapacitating Episodes.  The RO should also address whether the procedures for assigning an extra-schedular rating, pursuant to 38 C.F.R. § 3.321 are invoked.  

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


